Exhibit A
                    Lion Air Flight JT 610 Related Cases
Exhibit                Case Name                     Case No.               Judge

Exhibit   SUHARTO, as Administrator of the         1:20-cv-02720   Hon. Sara L. Ellis
  B       Estate of AGIL SEPTIAN
          NUGROHO; SISKA ONG, as
          Administrator of the Estate of
          WENDY; SISKA ONG, as
          Administrator of the Estate of
          ROBERT SUSANTO,

          v.

          The Boeing Company

Exhibit   M. ASDORI, as Special                    1:20-cv-03241   Hon. Elaine E. Bucklo
  C       Administrator of the Estate of
          MUHAMMAD SYAFI’I, deceased,
          v.

          The Boeing Company

Exhibit   TASWAD BIN TASHBAN, as                   1:20-cv-03243   Hon. Martha M. Pacold
  D       Special Administrator of the Estate of
          KHOTIJAH, deceased,

          v.

          The Boeing Company

Exhibit   LITERI YANA, as Special                  1:20-cv-03245   Hon. Manish S. Shah
  E       Administrator of the Estate of DONY,
          deceased,
          v.

          The Boeing Company

Exhibit   PERI ZUBANDI, as Special                 1:20-cv-03246   Hon. Charles P. Kocoras
  F       Administrator of the Estate of DIAH
          DAMAYANTI, deceased,

          v.

          The Boeing Company
Exhibit   SRI HARTATI, as Special                  1:20-cv-03247   Hon. Thomas M. Durkin
  G       Administrator of the Estate of
          ERYANTO, deceased,

          v.

          The Boeing Company
Exhibit   GUY DAUD ISKANDAR ZEN S., as             1:20-cv-03248   Hon. Robert M. Dow, Jr
  H       Special Administrator of the Estate of
          FIONA AYU ZEN S., deceased,

          v.

          The Boeing Company




                                             -2-
